DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2022 has been entered.

Claim Objections
Claims 2-8 are objected to because of the following informalities:
Claim 2: “to Claim 1” should read “to claim 1”
Claim 3: “to Claim 1” should read “to claim 1”
Claim 4: “to Claim 1” should read “to claim 1”
Claim 5: “to Claim 2” should read “to claim 2”
Claim 6: “to Claim 2” should read “to claim 2”
Claim 7: “to Claim 3” should read “to claim 3”
Claim 8: “to Claim 5” should read “to claim 5”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. US 9,587,297 B2 in view of Hiraide et al. (US 2016/0002760 A1), hereinafter Hiraide.

Instant claim 1 and claims 1 and 10 of ‘297, both teach a ferritic stainless steel with a composition in mass% as shown below in Table 1.
Table 1 
Element
Instant claim 1
‘297 claims 1 and 10
C
0.003-0.020
0.001-0.05
Si
0.05-0.60
0.001-0.5
Mn
0.05-0.30
0.001-1.0
P
0-0.040
*
S
0-0.020
*
Cr
17.0-22.0
17-23
Ni
0.20-0.80
0-1.00 (may further include)
Al
0.001 to < 0.005
0.001-0.5
Mo
0.01-0.10
0-0.08
Cu
0.30-0.80
0-1.00 (may further include)
Nb
0.25-0.60
0-0.6 (may further include)
N
0-0.020
0.001-0.05
Fe & inevitable impurities
balance
balance
4Ni-(Si+Mn) 
≥  0.00%
Example Si: 0.2; Mn: 0.3 and Ni of 0.5 gives a value of 1.5

The composition of ‘297 overlaps applicants claimed proportions (except S & P, starred in Table 1), which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘297, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.
‘297 claim 1 recites inevitable impurities, but does not specifically teach S or P.  Hiraide, in the similar field of endeavor, ferritic stainless steel ([0032]) teaches an overlapping composition with ‘297 and claim 1 ([0032]-[0035]) and where the inevitable impurities include P at 0.04% or less and S at 0.02% or less ([0122]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify ‘297 to incorporate the inevitable impurities include P at 0.04% or less and S at 0.02% or less taught by Hiraide.  The motivation for doing so would have been to ensure the metal remains weldable and to maintain corrosion resistance ([0122]) for use in a heat exchanger ([0006]).

Instant claim 2 and ‘297 claim 11, teach overlapping tungsten values in the composition (‘297 teaches 0-1.0% mass% and instant claim 2 recites 0.01-0.50%). The composition of ‘297 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘297, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 3 and 5, and ‘297 claim 11, teach overlapping calcium values in the composition (‘297 teaches 0-0.1 mass% and instant claims 3 and 5 recite 0.0003-0.0030 mass%). The composition of ‘297 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘297, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 4 and 6-8, and ‘297 claims 1, 10 and 11, recite ferritic stainless steels of overlapping compositions, that are obvious over each other, as discussed above.  Regarding the limitation that the ferritic stainless steel is suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed using a brazing method, the limitation is intended use.  The claims do not require that the product is a component in the heat exchanger or exhaust gas recirculation cooler, but rather merely that it is suitable for its intended use.  "Products of identical chemical composition cannot have mutually exclusive properties”, in this instance the stainless steels both have a ferritic microstructure and compositions obvious over each other, as discussed above. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II).  In this case, the product of the ferritic steels have inseparable properties, therefore the product of the prior art (‘297) is capable of being utilized as this intended use, and is therefore considered to meet the limitation of instant claims 4 and 6-8.  

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 7 of copending Application No. 16/480,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a ferritic stainless steel with substantially similar composition and ferritic microstructure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Instant claim 1 and claims 1 and 3 of ‘785, both teach a ferritic stainless steel with a composition in mass% as shown below in Table 2.
Table 2
Element
Instant claim 1
‘785 claims 1 and 3
C
0.003-0.020
0.001-0.020
Si
0.05-0.60
0.05-1.00
Mn
0.05-0.30
0.05-1.00
P
0-0.040
0-0.04
S
0-0.020
0-0.01
Cr
17.0-22.0
11.0-24.0
Ni
0.20-0.80
0.01-2.00
Al
0.001 to < 0.005
0.001-0.50
Mo
0.01-0.10
0.01-2.00 (may further include)
Cu
0.30-0.80
0.01-1.50 (may further include)
Nb
0.25-0.60
0.12-0.60
N
0-0.020
0.001-0.020
Fe & inevitable impurities
balance
balance
4Ni-(Si+Mn) 
≥  0.00%
Example Si: 0.2; Mn: 0.3 and Ni of 0.5 gives a value of 1.5

The composition of ‘785 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘785, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claim 2 and ‘785 claim 3, teach overlapping cobalt values in the composition (‘785 teaches 0.01-0.20 mass% and instant claim 2 recites 0.01-0.50 mass%). The composition of ‘785 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘785, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 3 and 5, and ‘785 claim 7, teach overlapping calcium values in the composition (‘785 teaches 0.0005-0.0030 mass% and instant claims 3 and 5 recite 0.0003-0.0030 mass%). The composition of ‘785 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘785, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 4 and 6-8, and ‘785 claims 1, 3 and 7, recite ferritic stainless steels of overlapping compositions, that are obvious over each other, as discussed above.  Regarding the limitation that the ferritic stainless steel is suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed using a brazing method, the limitation is intended use.  The claims do not require that the product is a component in the heat exchanger or exhaust gas recirculation cooler, but rather merely that it is suitable for its intended use.  "Products of identical chemical composition cannot have mutually exclusive properties”, in this instance the stainless steels both have a ferritic microstructure and compositions obvious over each other, as discussed above. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II).  In this case, the product of the ferritic steels have inseparable properties, therefore the product of the prior art (‘785) is capable of being utilized as this intended use, and is therefore considered to meet the limitation of instant claims 4 and 6-8.  

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of copending Application No. 17/623,807 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a ferritic stainless steel with substantially similar composition and ferritic microstructure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant claim 1 and claims 1, 2 and 4 of ‘807, teach a ferritic stainless steel with a composition in mass% as shown below in Table 3. The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.
Table 3
Element
Instant claim 1
‘807 claims 1, 2 and 4
C
0.003-0.020
0.001-0.050
Si
0.05-0.60
0.01-2.00
Mn
0.05-0.30
0.01-1.00
P
0-0.040
0-0.050
S
0-0.020
0-0.010
Cr
17.0-22.0
18.00-32.00
Ni
0.20-0.80
0.01-4.00
Al
0.001 to < 0.005
0.001-0.150
Mo
0.01-0.10
0.01-2.50 (may further include)
Cu
0.30-0.80
0.01-0.80 (may further include)
Nb
0.25-0.60
0.01-0.60 (may further include)
N
0-0.020
0-0.050
Fe & inevitable impurities
balance
balance
4Ni-(Si+Mn) 
≥  0.00%
Example Si: 0.2; Mn: 0.3 and Ni of 0.5 gives a value of 1.5


Instant claim 2 and ‘807 claim 2, teach overlapping cobalt values in the composition (‘807 teaches 0.01-0.50 mass% and instant claim 2 recites 0.01-0.50 mass%). The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 3 and 5, and ‘807 claim 4, teach overlapping calcium values in the composition (‘807 teaches 0.0003-0.0030 mass% and instant claims 3 and 5 recite 0.0003-0.0030 mass%). The composition of ‘807 overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by ‘807, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Instant claims 4 and 6-8, and ‘807 claims 1, 2 and 4, recite ferritic stainless steels of overlapping compositions, that are obvious over each other, as discussed above.  Regarding the limitation that the ferritic stainless steel is suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed using a brazing method, the limitation is intended use.  The claims do not require that the product is a component in the heat exchanger or exhaust gas recirculation cooler, but rather merely that it is suitable for its intended use.  "Products of identical chemical composition cannot have mutually exclusive properties”, in this instance the stainless steels both have a ferritic microstructure and compositions obvious over each other, as discussed above.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II).  In this case, the product of the ferritic steels have inseparable properties, therefore the product of the prior art (‘807) is capable of being utilized as this intended use, and is therefore considered to meet the limitation of instant claims 4 and 6-8.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraide et al. (US 2016/0002760 A1), hereinafter Hiraide.

Regarding claim 1, Hiraide teaches a ferritic stainless steel having excellent brazeability in mass percentage as shown in the below Table 4 ([0032]-[0034]; [0122]).  There are values within the ranges of Hiraide (for example Ni: 0.5 mass%, Si: 0.5 mass% and Mn: 0.2 mass% that meet expression 1 at 1.3 mass%).  The composition of Hiraide overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hiraide, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  




Table 4
Element
Instant claim 1 (mass%)
 Hiraide [0032]-[0034]; [0122] (mass%)
C
0.003-0.020
≤ 0.03
Si
0.05-0.60
≤ 1
Mn
0.05-0.30
≤ 1.2
P
0-0.040
≤ 0.04
S
0-0.020
≤ 0.02
Cr
17.0-22.0
14-28
Ni
0.20-0.80
≤ 5 (may further include)
Al
0.001 to < 0.005
≤ 0.1
Mo
0.01-0.10
≤ 3 (may further include)
Cu
0.30-0.80
≤ 1.5 (may further include)
Nb
0.25-0.60
8(C+N)-0.8 (i.e. approaching 0-0.8)
N
0-0.020
≤ 0.05
Fe & inevitable impurities
balance
balance


Regarding claim 2, Hiraide teaches each limitation of claim 1, as discussed above, and further teaches the ferritic stainless steel may further comprise Co: ≤ 0.2 mass%, and/or W: ≤ 1 mass % ([0035]). The composition of Hiraide overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hiraide, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claims 3 and 5, Hiraide teaches each limitation of claims 1 and 2, as discussed above, and further teaches the ferritic stainless steel may further comprise V: ≤ 0.5 mass%, B: ≤ 0.005 mass%, Zr: ≤ 0.5 mass%, Sn: ≤ 0.5 mass%, Mg: ≤ 0.002 mass%, Ca: ≤ 0.002 mass%, REM: ≤ 0.01 mass%, and Sb: ≤ 0.5 mass% ([0035]). The composition of Hiraide overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Hiraide, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

Regarding claims 4 and 6-8, Hiraide teaches each limitation of claims 1-3 and 5, as discussed above, and further teaches the ferritic stainless steel sheet is suitably used as a material for a joined member by brazing (joint), such as an automotive part including an EGR (exhaust gas recirculation) cooler ([0256]).

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (US 2013/0316262 A1), hereinafter Ishii.

Regarding claim 1, Ishii teaches a ferritic stainless steel with a composition in mass% (claims 1 and 4; [0072]) as shown below in Table 5.  The composition of Ishii overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ishii, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.
Table 5
Element
Instant claim 1
Ishii claims 1 and 4; [0072]
C
0.003-0.020
0.001-0.05
Si
0.05-0.60
0.001-0.5
Mn
0.05-0.30
0.001-1.0
P
0-0.040
≤ 0.05
S
0-0.020
≤ 0.01
Cr
17.0-22.0
17-23
Ni
0.20-0.80
0-1.00 (may further include)
Al
0.001 to < 0.005
0.001-0.5
Mo
0.01-0.10
0-0.1
Cu
0.30-0.80
0-1.00 (may further include)
Nb
0.25-0.60
0-0.6 (may further include)
N
0-0.020
0.001-0.05
Fe & inevitable impurities
balance
balance
4Ni-(Si+Mn) 
≥  0.00%
Example Si: 0.2; Mn: 0.3 and Ni of 0.5 gives a value of 1.5

	
Regarding claim 2, Ishii teaches each limitation of claim 1, as discussed above.  Ishii further teaches overlapping tungsten values in the composition (Ishii teaches 0-1.0% mass% in claim 5 and instant claim 2 recites 0.01-0.50%). The composition of Ishii overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ishii, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Regarding claims 3 and 5, Ishii teaches each limitation of claims 1 and 2, as discussed above.  Ishii further teaches overlapping calcium values in the composition (Ishii teaches 0-0.1 mass% in claim 5 and instant claims 3 and 5 recite 0.0003-0.0030 mass%). The composition of Ishii overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Ishii, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.

Regarding claims 4 and 6-8, Ishii teaches each limitation of claims 1-3 and 5, as discussed above.  Ishii does not specifically recite the ferritic stainless steel is suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed using a brazing method.  However, Ishii and the instant claims recite ferritic stainless steels of overlapping compositions, that are obvious over each other, as discussed above.  Regarding the limitation that the ferritic stainless steel is suitable for a heat collector or an exhaust gas recirculation cooler having at least one joint part formed using a brazing method, the limitation is intended use.  The claims do not require that the product is a component in the heat exchanger or exhaust gas recirculation cooler, but rather merely that it is suitable for its intended use.  "Products of identical chemical composition cannot have mutually exclusive properties”, in this instance the stainless steels both have a ferritic microstructure and compositions obvious over each other. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01 II).  In this case, the product of the ferritic steels have inseparable properties, therefore the product of the prior art (Ishii) is capable of being utilized as this intended use, and is therefore considered to meet the limitation of instant claims 4 and 6-8.  

Response to Arguments
Applicant’s arguments and claim amendments (specifically to the Al amount), filed July 06, 2022, with respect to the rejection(s) of claim(s) 1-16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hiraide et al., and Ishii et al. as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adachi et al., (JP 2009/197293 Google Patents machine translation, printed on August 20, 2022, copy provided herein by the examiner) teaches a ferritic stainless steel with a composition overlapping that of claim 1, further with values meeting equation 1 (for example Ni: 0.75%, Si: 0.5%, Mn: 0.2% calculates to 2.3%) (claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/            Examiner, Art Unit 1784